Citation Nr: 1819772	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-03 307	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an eye disability, to include bilateral glaucoma and phthisis bulbi.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) from the RO.  In August 2017, the Board remanded the claim for additional development.

The issue of reopening a claim for compensation under 38 U.S.C. § 1151 has been once again raised by the record in a September 2017 VA examination, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

Although the Veteran has been diagnosed with a bilateral eye disability, the evidence of record does not indicate that it was caused by and event, injury, or disease in his active duty service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for a bilateral eye disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an eye disability.  Establishing service connection generally requires (1) the existence of a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 U.S.C. § 1110 (2012); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran has been diagnosed with bilateral glaucoma and phthisis bulbi, which satisfies the first service connection element.  See Shedden, 381 F.3d at 1167.  The Veteran also suffered an eye injury during his active duty service, which satisfies the second element.  See id.  Regarding the final element of causation, the Board acknowledges that it previously found that the medical evidence of record was inadequate to fairly adjudicate the Veteran's claim, which necessitated the August 2017 remand.  See Board Remand, 3-4 (Aug. 21, 2017).  

Pursuant to the Board's requested development, the Veteran was provided with a VA examination in September 2017.  The fact that the Veteran was only injured in his right eye during active duty, but subsequently developed glaucoma in both eyes, ultimately led the examiner to conclude that his current disability was not caused by his active duty service.  See VA Examination, 7 (Sept. 27, 2017).  Regarding the Veteran's other eye disability, the examiner affirmatively stated that it was most likely related to the Veteran's intraocular surgery, rather than active duty service (this finding is what necessitated the referred issue discussed in the Introduction).  See id.  

The overall opinion of the September 2017 examiner was inherently logical, adequately explained, and based upon an accurate factual premise, which further enhanced its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Veteran is competent to describe the symptoms in his eyes during his time in service and since, but he is not competent to offer an opinion linking his current bilateral glaucoma and phthisis to an event, injury, or disease in service as this requires a level of medical expertise that he does not possess.  As such, the Board finds that the most probative evidence of record is the September 2017 opinion finding no link between the Veteran's current bilateral eye disabilities and his military service.

In light of the above, the Board finds that the preponderance evidence overwhelmingly indicates that the Veteran's current eye disabilities were not caused by his in-service active duty eye injury; consequently, the criteria to establish service connection have not been met.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Shedden, 381 F.3d at 1167.


ORDER

Service connection for a bilateral eye disability is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


